Citation Nr: 1604717	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-02 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a higher initial rating for psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depressive disorder, rated as 50 percent disabling prior to November 22, 2011; 70 percent disabling November 22, 2011 to February 4, 2014; and 100 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 5, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for a psychiatric disorder, to include PTSD and major depressive disorder, with an initial 50 percent rating.  A July 2014 rating decision granted the staged rating currently in effect for the disability with a 50 percent rating prior to November 22, 2011; a 70 percent rating from November 22, 2011 to February 4, 2014; and a 100 percent rating thereafter.

This matter was previously before the Board in August 2013, when it was remanded with several other issues for further development.  Prior to recertification to the Board, the Veteran withdrew his appeal of these other issues, to include an earlier effective date for service connection for a psychiatric disability, a higher initial rating for tinnitus, and TDIU.  Although the Veteran withdrew his appeal of his freestanding claim for TDIU, entitlement to TDIU is an element of his appeal of the initial rating assigned for his service-connected psychiatric disability, he is presumed to be seeking the maximum benefit, and has not limited the initial rating appeal to less than the maxim.  The Board will; therefore, consider entitlement to TDIU in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disability resulted in occupational and social impairment with deficiencies in most areas from April 14, 2009 to February 4, 2014, but did not result in total occupational and social impairment prior to February 5, 2014.

2.  From April 14, 2009 to February 4, 2014, the Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, were met from April 14, 2009 to February 4, 2014 for the Veteran's service-connected psychiatric disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2015).

2.  The criteria for entitlement to TDIU were met from April 14, 2009 to February 4, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran was provided psychiatric examinations in October 2009 and February 2014.  There is no indication these examinations were inadequate for rating purposes, as the examination reports provide sufficient information to determine the appropriate evaluation under the VA rating schedule.  The Veteran has elected not to appear at a hearing regarding his claim.

There has also been substantial compliance with the Board's August 2013 remand directives.  The Agency of Original Jurisdiction (AOJ) obtained VA treatment records since 2013 and provided the Veteran a new examination in February 2014 that warranted the 100 percent rating now in effect for his disability.  The record also now includes a statement from the Veteran's wife regarding the severity of the Veteran's PTSD.  The AOJ attempted to obtain treatment records from VA facilities in Rochester and Batavia, New York from 1969 and 1970, as well as records from the Veteran's former employer during the same period, but it has been determined these records are not available.  Thus, further efforts to obtain them would be futile; however, the unavailability of these records will not prejudice the Veteran in anyway as they do not relate to the rating period on appeal.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's psychiatric disability, to include PTSD and major depressive disorder, is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A staged rating is currently assigned for the disability, as it is rated as 50 percent disabling prior to November 22, 2011; 70 percent disabling November 22, 2011 to February 4, 2014; and 100 percent disabling thereafter.  See Fenderson, 12 Vet. App. at 125-26.

Under the General Rating Formula, a 50 percent rating is warranted when the disorder is manifested by reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board finds a 70 percent rating is warranted for the Veteran's psychiatric disability from the effective date of service connection to February 5, 2014.  The evidence of record establishes the Veteran experienced occupational and social impairment with deficiencies in most areas from April 14, 2009 to February 4, 2014.  His most notable symptoms were near-continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  He also engaged in obsessional rituals, but these were determined not to be severe enough to interfere with daily activities.  His GAF scores during this period reflect severe symptoms with serious to major impairment in several areas.  His initial VA examiner in October 2009 specifically stated the Veteran's disability picture was consistent with the 70 percent rating criteria.  Thus, a 70 percent rating is warranted from April 14, 2009 to February 4, 2014.

The AOJ assigned a 100 percent rating for the psychiatric disability, effective February 5, 2014, based on a February 2014 VA examination report that indicated the Veteran was experiencing persistent delusions or hallucinations in addition to his previously reported symptomatology.  The AOJ determined the Veteran's symptomatology more nearly approximated the 100 percent criteria as of the date of the examination because persistent delusions or hallucinations are listed as an example symptom in the 100 percent criteria under the General Rating Formula for Mental Disorders; however, there is no evidence prior to the date of the February 2014 examination report that establishes the Veteran experienced persistent delusions or hallucinations or total occupational and social impairment.

In May 2009, the Veteran explicitly denied experiencing hallucinations during his initial evaluation for VA treatment.  The treating physician, A.W., M.D., noted no delusions were elicited during the evaluation.  A.W., M.D., further commented the Veteran was alert and oriented with fairly good insight and judgment.  In November 2010, a VA clinical psychologist, A.E., Ph.D., indicated there was no evidence of hallucinations or delusions.  A.E., Ph.D., described the Veteran's speech as clear and coherent and his thoughts as logical and organized.  A September 2013 mental health telephone encounter note also indicates the Veteran showed no signs of auditory or visual hallucinations at that time.

There is also no evidence the Veteran has experienced any of the other symptoms listed as examples in the 100 percent rating criteria or others of similar severity, frequency, and duration during the appeal period.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  

Most importantly, his reported symptomatology has not resulted in total occupational and social impairment, which is which is the essence of a 100 percent rating under the General Rating Formula for Mental Disorders.  The evidence of record indicates the Veteran maintains a relationship with his wife and other close family members, even though these relationships may have been strained as a result of his disability.  The Veteran is also active in a veterans' business organization and regularly advocates for Vietnam era veterans.  While he has reported members of the organization have agreed not to discuss their military experiences to avoid triggering stimuli, his association with the group indicates he is capable of occupational and social functioning on some level, albeit limited.

The Veteran's most severe symptoms appear to be anxiety and panic attacks related to being in enclosed spaces.  This makes it difficult for him to go to public places such as the mall or a movie theater, but it does not result in total occupational and social impairment.  The Veteran has been able to accompany his wife on business travel.  While there have been some issues on these trips related to staying in hotel rooms, the Veteran has been able to make these trips on a consistent basis with limited difficulty.  The Veteran's other prominent symptoms, such as near continuous depression and obsessional rituals which interfere with routine activities, are contemplated by criteria for a rating less than 100 percent.

The Veteran's representative has asserted a 100 percent rating is warranted prior to February 5, 2014 based on the results on the Veteran's initial VA examination in October 2009, when the examiner assigned a GAF score of 35.  As noted above, a GAF score of 35 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The language used in the DSM-IV to explain the level of psychological, social, and occupational functioning when GAF scores fall between 31 and 40 is specifically referenced in the 70 percent rating criteria under the General Rating Formula for Mental Disorders.  Thus, the 70 percent rating currently assigned is consistent with the findings noted in the October 2009 examination report and higher is not warranted due to the GAF score assigned by the examiner.

Ultimately, the evidence establishes the symptoms resulting from the Veteran's psychiatric disability were consistent with the 70 percent rating criteria prior to February 5, 2014.  While he experienced occupational and social impairment with deficiencies in most areas, there was not total occupational and social impairment during this period.  Thus, the preponderance of evidence indicates a 100 percent rating is not warranted prior to February 5, 2014 and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also given consideration to whether extra-schedular consideration is warranted prior to February 5, 2014.  However, the General Rating Formula for Mental Disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Board is granting TDIU.  There is no gap to fill.

Entitlement to TDIU

As noted in the introduction, TDIU is an element of the Veteran's appeal of the initial rating assigned for his psychiatric disability.  See Rice, supra.  TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has met the schedular percentage requirements for TDIU since the effective date of service connection for his psychiatric disability, April 14, 2009, as result of the increased rating from April 14, 2009 to November 21, 2011 granted by this decision.  He has not worked during the appeal period.  His initial VA examiner in October 2009 assigned a 35 GAF score and noted the Veteran had problems reading and difficulty remembering and understanding directions.  The examiner also noted constant irritability and anger making it difficult for the Veteran to maintain interpersonal relationships required for employment, as well as difficulty in adapting to stressful circumstances, including work or a work-like setting.  It is also noteworthy that the Veteran appeared to have extremely adverse reactions to being in enclosed spaces and required an open door or other means of egress from rooms at all times.  These symptoms made it unlikely the Veteran would have been able to engage in substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

While the Veteran is active in a veterans' business organization and regularly advocates for Vietnam era veterans, this activity is not reflective of his ability to maintain substantially gainful employment, as this group has made arrangements to avoid triggering stimuli amongst its participants.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001) (holding a claimant need not show 100 percent unemployability in order to be entitled to a TDIU); see also 38 C.F.R. § 4.16(a) (indicating work performed in a protected environment constitutes marginal employment).  

The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Here, there is no such evidence; VA mental health professionals have determined the Veteran would have difficulty conforming to work-like environment throughout the appeal period.  Thus, an award of TDIU is warranted from April 14, 2009 to February 4, 2014.  The TDIU is being granted based solely on TDIU.  His only other service connected disability is tinnitus, rated 10 percent disabling.

TDIU and a 100 percent rating for the same disability are precluded.  See Bradley v. Peake, 22 Vet. App 280 (2008).  Accordingly, TDIU is not warranted for the period beginning November 22, 2011.


ORDER

Entitlement to a 70 percent rating for a psychiatric disability, to include PTSD and major depressive disorder, from April 14, 2009 to November 21, 2011, is granted.

Entitlement to a 100 percent rating for a psychiatric disability, to include PTSD and major depressive disorder, prior to February 5, 2014 is denied.

Entitlement to TDIU, effective April 14, 2009 to February 4, 2014, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


